479 S.W.2d 677 (1972)
Ex parte Verdell CLAY.
Ex parte Herbert MARTIN.
Ex parte Robert KNOX.
Nos. 45213-45215.
Court of Criminal Appeals of Texas.
May 9, 1972.
*678 L. A. Bedford, Jr., E. Brice Cunningham, Dallas, for appellants.
Curtis L. Owen, Dist. Atty., Tyler, Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION

ON APPELLANTS' MOTIONS FOR REHEARING
DALLY, Commissioner.
Since our original opinions, which will now be withdrawn, it has been made to appear by certified copies of judgments of conviction that each of the appellants has been tried and convicted. A jury verdict has been returned that each appellant is guilty of the offense of murder and a penalty of ninety-nine years imprisonment has been assessed as to each appellant. The appellants are not now entitled to bail. Article 44.04(h), Vernon's Ann.C.C.P.
These appeals have therefore been rendered moot and will be dismissed. Ex parte Morgan, 335 S.W.2d 766 (Tex.Cr. App.1960); Ex parte McCallum, 169 Tex. Cr.R. 128, 332 S.W.2d 717 (1960); Ex parte De Angelo, 294 S.W.2d 100 (Tex.Cr. App.1956).
The original opinions are withdrawn and the appeals are dismissed.
Opinion approved by the Court.